441 F.Supp.2d 1252 (2006)
NORSK HYDRO CANADA INC., Plaintiff,
v.
The UNITED STATES, Defendant and
US Magnesium LLC.
Slip Op. 06-99. Court No. 05-000585.
United States Court of International Trade.
June 30, 2006.

OPINION
POGUE, Judge.
Defendant and Defendant-Intervenor move to dismiss Counts II-IV of Plaintiff's *1253 complaint under USCIT R. 12(b)(1) and 12(b)(5) for the reasons this court rejected in Norsk Hydro Canada Inc. v. United States, 28 CIT ___, 350 F.Supp.2d 1172 (2004) (addressing a prior administrative review). Because the court has, in that prior decision, decided the question at issue here, the motions are denied.